DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 10/21/2020, in which claims 1 - 9 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Application 17076427, filed 10/21/2020 claims foreign priority to 10-2020-0042519 , filed 04/08/2020. The certified copy has been placed of record in the file. 


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 10/21/2020 and 04/22/2021, based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sesti et al. (US 20180332200 A1), hereinafter “Sesti,” in view of Park et al. (US 20210232021 A1), hereinafter “Park.”

	In regard to claim 1, Sesti discloses: a vehicle camera module, (See Sesti, Abstract: method of assembling a vehicular camera; See also Pars. 0006 and 0038: exploded view of a vehicular camera 10) comprising: 
a lens having a lens barrel (See Sesti, Par. 0006 and 0050: lens barrel 114) and a plurality of lens elements assembled to the lens barrel; (See Sesti, Pars. 0059 and 0088: lens elements) 
a circuit board including an image sensor; (See Sesti, Pars. 0088, 0094 – 0097: Figs. 17 and 18: vehicular camera 610 which includes a lens assembly 614 and a circuit element 620 (such as a printed circuit board or the like); circuit element 620 comprises an imaging sensor, such as a VGA)
a front housing having a front side to which the lens is assembled (See Sesti, Par. 0050 and Fig. 3: rear view camera 10, lens 112, front housing/lens holder 130, back housing 132 and an imager 140; front housing 130 holds lens barrel 114) and 
a rear side to which the circuit board is assembled; (See again Sesti, Par. 0050 and Fig. 3: rear view camera 10, back housing 132 and an imager 140; Par. 0088: rear housing or housing portion 632) and a rear housing coupled to the rear side of the front housing to seal the lens and the circuit board, (See Sesti, Par. 0050 and Fig. 3: rear view camera 10, lens 112, front housing/lens holder 130, back housing 132 and an imager 140; front housing 130 holds lens barrel 114))
Sesti is deficient about the features described in the subsequent limitations in regard to the recitation of a front housing including posts protruding rearward and the circuit board including a plated through-hole configured to receive each of the pins, with the front housing and the circuit board engaged in a pre-assembled state for the lens and the image sensor to undergo optical alignment, and the assembly clearance soldered by using a laser solder-jet bonding process.
	Nonetheless, Park teaches a camera module with a housing wherein: 
the front housing includes one or more posts protruding rearward (See Park, Figs. 2, 4, and 6 and Pars. 0013, 0014 and 0032: coupling element 710 (when attached this element is similar to a post protruding rearward; See also Pars. 0040, and 0044 - 0049) and a pin protruding distally from each of the posts and having a smaller cross-sectional area than the post, (See again Park, as cited above for Figs. 2, 4, and 6 and Pars. 0013, 0014 and 0032: coupling element 710 (when attached this element is similar to a post protruding rearward; See also Pars. 0040, and 0044 – 0049; - (a pin protruding distally from each of the posts and having a smaller cross-sectional area than the post is a design variation as suggested in Pars. 0014, 0048, 0049: through hole 322)) 
the circuit board includes a plated through-hole configured to at least partially receive each of the pins, (See Park, Pars. 0014, 0048, 0049: through hole 322; - The substrate may act as the circuit board as taught in Pars. 0042 and 0051) and 
the front housing and the circuit board are engaged in a pre-assembled state such that each pin and each plated through-hole have a predetermined assembly clearance, (See Park, Figs. 2 – 4, Figs. 6 and 8; Pars. 0042 and 0051) the lens and the image sensor undergo an optical alignment in the pre-assembled state, (See Park, Par. 0016: active align procedure for front body and substrate unit of the camera module; front body may be disposed at an optimum position of the image sensor installed on the substrate unit; Par. 0034: lens unit 100 may include at least one lens or two or more lenses may be aligned in an optical axis direction to form an optical system; See further Pars. 0070 – 0076) 
Moreover, Sesti teaches a PCB reflow process for permanently assembling units together similar to performing the limitation: the assembly clearance is soldered and solidified by using a laser solder-jet bonding process. (See Sesti, Fig. 7 and Par. 0055; - (laser solder-jet bonding process is a known technique in the art involving molten solder transferred to two bonding pads by nitrogen gas)) 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having both the references of Sesti and Park, before him/her, to combine the capabilities of those references to devise a vehicle camera module with a front body and a substrate unit of the camera module coupled through an active align procedure for permanent assembly through soldering, thereby enhancing the image quality of an image captured by the camera module.
 
	In regard to claim 2, the combination of Sesti and Park discloses: the vehicle camera module of claim 1, wherein the optical alignment comprises: performing a fine movement of the front housing on which the lens is assembled or of the circuit board on which the image sensor is mounted in a 6-axis direction. (See Park, Par. 0016: active align procedure: front body may be disposed at an optimum position of the image sensor installed on the substrate unit; Par. 0034: lens unit 100 may be aligned in an optical axis direction to form an optical system; See further Pars. 0070 – 0076; See also Sesti, Pars. 0068 and 0070: active focus and alignment (utilizing a multi-axis focusing machine) performed to reach optimum lens focus and optical axis alignment; during the focus assembly process, the imager PCB (circuit board) 138 is moved in x, y and z direction(s), and optionally in two rotational directions, to achieve optimum focus and alignment)	In regard to claim 3, the combination of Sesti and Park discloses: the vehicle camera module of claim 2, wherein the assembly clearance is defined by a gap between an end face of the post and a front face of the circuit board and a gap between the pin and the plated through-hole, (See rationale applied to rejection of claim 2 as analyzed above on the basis of Sesti and Park; the feature of the assembly clearance as defined is self-explanatory as constraints placed on elements of the camera module) and the assembly clearance is configured to allow the fine movement in the 6-axis direction to carry out the optical alignment of the lens and the image sensor. (See Park, Par. 0016: active align procedure; Par. 0034: lens unit 100 may be aligned in an optical axis direction to form an optical system; See further Pars. 0070 – 0076; See also Sesti, Pars. 0068 and 0070: active focus and alignment (utilizing a multi-axis focusing machine) performed to reach optimum lens focus and optical axis alignment; during the focus assembly process, the imager PCB (circuit board) 138 is moved in x, y and z direction(s), and optionally in two rotational directions, to achieve optimum focus and alignment)	In regard to claim 4, the combination of Sesti and Park discloses: the vehicle camera module of claim 1, wherein the plated through-hole is electrolytically gold-plated. (See rationale applied to rejection of claim 1 as analyzed above on the basis of Sesti and Park; the feature of the plated through-hole being electrolytically gold-plated is self-explanatory design constraints placed on elements of the camera module)	In regard to claim 5, the combination of Sesti and Park discloses: the vehicle camera module of claim 1, wherein the pin is nickel-plated. (See rationale applied to rejection of claim 1 as analyzed above on the basis of Sesti and Park; the feature of the pin being nickel-plated is self-explanatory design constraints placed on elements of the camera module)	In regard to claim 6, the combination of Sesti and Park discloses: the vehicle camera module of claim 1, wherein the laser solder-jet bonding process comprises: a process using an Sn--Bi-based solder ball. (See rationale applied to rejection of claim 1 as analyzed above on the basis of Sesti and Park; the feature of the laser solder-jet bonding process using an Sn--Bi-based solder ball is self-explanatory design constraints placed on elements of the camera module) 	In regard to claim 7, the combination of Sesti and Park discloses: the vehicle camera module of claim 6, wherein the solder ball comprises: an Sn-58Bi alloy material. (See rationale applied to rejection of claim 6, as similar reasoning also applies to rejection of claim 7, in regard to the solder ball comprising an Sn-58Bi alloy material)	In regard to claim 8, the combination of Sesti and Park discloses: the vehicle camera module of claim 1, wherein the front housing and the circuit board are engaged at a junction which undergoes a laser welding process. (See rationale applied to rejection of claim 1 as analyzed above on the basis of Sesti and Park; the feature of the front housing and the circuit board being engaged at a junction which undergoes a laser welding process is a known process in the art (See Sesti, Fig. 7 and Par. 0055, as cited above))	In regard to claim 9, the combination of Sesti and Park discloses: the vehicle camera module of claim 8, wherein the junction between the front housing and the rear housing is formed as a cylindrical junction, (See rationale applied to rejection of claim 8 as analyzed above on the basis of Sesti and Park; See further Sesti, Par. 0040: cylindrical aperture; See also disclosures in claims 34 and 35 of Sesti) and the laser welding process is performed at a single focal position while rotating the front housing and the rear housing about a rotation axis of the cylindrical junction. (See again rationale applied to rejection of claim 8; See reasoning on laser welding process as in claims 2 and 6 (Sesti, Fig. 7 and Par. 0055: Sesti teaches a PCB reflow process for permanently assembling units together similar to performing the limitation: the assembly clearance is soldered and solidified by using a laser solder-jet bonding process; See also Park, Par. 0016: and Pars. 0070 – 0076))


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Skrocki et al. (US 20220103723 A1) teaches VEHICULAR CAMERA ASSEMBLY PROCESS USING HEAT STAKING DURING ACTIVE FOCUS AND ALIGNMENT TO SECURE LENS RELATIVE TO IMAGER.
		Sesti et al. (US 20210382375 A1) teaches VEHICULAR CAMERA ASSEMBLY PROCESS USING WELDING TO SECURE LENS RELATIVE TO CAMERA IMAGE PLANE.
		Woo (US 20070212061 A1) teaches Camera Module and Method of Manufacturing The same.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487